           Case 2:97-cr-00202-TLN-EFB Document 467 Filed 01/25/21 Page 1 of 2

   MCGREGOR W. SCOTT
 1 United States Attorney
   ROGER YANG
 2 Assistant United States Attorney
   501 I Street, Suite 10-100
 3 Sacramento, CA 95814
   Telephone: (916) 554-2700
 4 Facsimile: (916) 554-2900

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:97-CR-00202-TLN-EFB
10
                                   Plaintiff,             STIPULATION REGARDING SCHEDULE
11                                                        FOR DEFENDANT’S MOTION TO REDUCE
                            v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
12                                                        FINDINGS AND ORDER
     CHRIS PARKER,
13
                                  Defendant.
14

15
                                                  STIPULATION
16
            Plaintiff United States of America (the “government”), by and through its counsel of record, and
17
     the defendant, by and through his counsel of record, hereby stipulate as follows:
18
            1.      The defendant filed a motion for compassionate release on January 19, 2021. Docket No.
19
     465. Pursuant to Local Rule, the government’s response is due on January 26, 2021, with any reply
20
     from the defendant due on January 29, 2021.
21
            2.      Counsel for the government requests additional time to obtain relevant records and draft
22
     the government’s response to the defendant’s motion. The defendant does not oppose the government’s
23
     request.
24
            3.      Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
25
     schedule on the defendant’s motion as follows:
26
                    a)     The government’s response to the defendant’s motion to be filed on or before
27
            February 2, 2021;
28
                    b)      The defendant’s reply to the government’s response to be filed on or before
      STIPULATION RE BRIEFING SCHEDULE                   1
           Case 2:97-cr-00202-TLN-EFB Document 467 Filed 01/25/21 Page 2 of 2


 1          February 9, 2021.

 2

 3          IT IS SO STIPULATED.

 4

 5    Dated: January 22, 2021                                MCGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                           /s/ ROGER YANG
                                                             ROGER YANG
 8                                                           Assistant United States Attorney

 9

10    Dated: January 22, 2021                                /s/ ANN C. McCLINTOCK
                                                             ANN C. McCLINTOCK
11                                                           Counsel for Defendant
                                                             CHRIS PARKER
12

13
                                           FINDINGS AND ORDER
14
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
15
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
16
            a)     The government’s response to the defendant’s motion, Docket No. 465, is due on or
17
     before February 2, 2021;
18
            b)     The defendant’s reply to the government’s response, if any, is due on February 9, 2021.
19

20
            IT IS SO FOUND AND ORDERED this 22nd day of January, 2021.
21

22

23

24
                                                                    Troy L. Nunley
25                                                                  United States District Judge

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
